Citation Nr: 0300273	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, 
including as a result of exposure to herbicides in 
Vietnam.  

2.  Entitlement to service connection for renal cell 
carcinoma, including as a result of exposure to herbicides 
in Vietnam.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from September 1969 to 
September 1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The Board has twice remanded this case (in May 2001 and 
then in December 2001) in order to obtain a medical 
opinion with respect to each of the disabilities at issue 
as to whether it is at least as likely as not that the 
disability was caused by the appellant's exposure to 
herbicides in Vietnam or by some other incident of his 
military service.  After the second remand, a VA examiner 
expressed the opinion that it was not likely that either 
disability was related to any incident in service.  This 
opinion is not responsive to the Board's question and is 
not adequate for adjudication purposes.  

The legal nuances involved may seem insignificant to a 
medically trained individual, but they are crucial to the 
proper adjudication of these claims.  With respect to each 
of the veteran's claims, the veteran prevails if the 
evidence establishes that it is more likely than not or as 
likely as not that the claimed disability is etiologically 
related to the veteran's military service.  The claim only 
fails if the evidence establishes that it is less likely 
than not that the disability is etiologically related to 
the veteran's military service.  The VA examiner's 
response does not adequately answer the questions 
presented in this appeal.  Consequently, the record 
currently on appeal remains incomplete and inadequate for 
appellate review.  

The Board is obligated by law to ensure that RO's comply 
with its directives. Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App 268 (1998).  

Accordingly, this appeal is again remanded for the 
following further actions:  

1.  The RO should return the claims 
file to the examiner who provided the 
October and December 2001 opinions, or 
arrange for the claims folder to be 
reviewed by another physician with 
appropriate expertise if the former 
examiner is unavailable.  The selected 
physician should provide an opinion 
with respect to each of the cancers at 
issue as to whether it is (1) more 
likely than not (2) as likely as not or 
(3) less likely than not that the 
disability is etiologically related to 
the appellant's exposure to herbicides 
in Vietnam or otherwise etiologically 
related to some other incident in 
service.  The rationale for each 
opinion expressed must also be 
provided.  

2.  Thereafter, the RO should 
readjudicate the claims at issue in 
this appeal.  

If the benefits sought are not granted to the appellant's 
representative, the appellant and his representative 
should be furnished an appropriate supplemental statement 
of the case and provided an opportunity to respond.  In 
accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is so informed, but he may furnish additional 
evidence and/or argument on the remanded matters while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




